FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS MEDINA-PRIAZ,                               No. 13-70357

               Petitioner,                       Agency No. A088-719-167

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Luis Medina-Priaz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion for a continuance of his

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, including constitutional claims. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the petition

for review.

      The BIA applied the correct legal standard and provided a reasoned

explanation for its decision denying Medina-Priaz’s motion for a two-year

continuance to await the passage of immigration-reform legislation, where the BIA

invoked the applicable “good cause” legal standard and cited pertinent legal

authorities. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[A]n IJ

‘may grant a motion for continuance for good cause shown.’” (citation omitted));

see also Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding

that the agency applied the correct legal standard in a case where the agency

“expressly cited and applied [relevant case law] in rendering its decision, which is

all our review requires”).

      The record belies Medina-Priaz’s contention that the BIA violated due

process by failing to address his due process claim.

      PETITION FOR REVIEW DENIED.




                                          2                                     13-70357